Exhibit 10.57

 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the 2nd day of March, 2011
by and between UFP Technologies, Inc. (hereinafter the “Company”) and R. Jeffrey
Bailly (the “Awardee”).  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Company’s 2003 Incentive Plan (the
“Plan”).  Stock Unit Awards (SUA’s represent the Company’s unfunded and
unsecured promise to issue shares of Common Stock at a future date, subject to
the terms of this Award Agreement, including, without limitation, the
performance objectives set forth in Schedule A hereto, and the Plan.  Awardee
has no rights under the SUAs other than the rights of a general unsecured
creditor of the Company.

 

1.             Grant of Stock Unit Awards; Performance Objectives; Vesting.

 

(a)           The Company, in the exercise of its sole discretion pursuant to
the Plan, does hereby award to the Awardee the number of SUAs set forth on
Schedule A hereto upon the terms and subject to the conditions hereinafter
contained.  The SUA’s shall consist of a Threshold Award, a Target Award and an
Exceptional Award.  The Threshold Award, The Target Award and the Exceptional
Award are each awarded subject to attainment during the Performance Cycle
described on Schedule A of the Performance Objectives set forth on Schedule A.

 

(b)           Subject to attainment of any applicable Performance Objectives,
except as otherwise provided in this Agreement, payment with respect to vested
SUA’s shall be made entirely in the form of shares of Common Stock of the
Company on each respective vesting date as set forth on Schedule A.

 

(c)           As soon as possible after the end of the Performance Cycle, the
Committee will certify in writing whether and to what extent the Performance
Objectives have been met for the Performance Cycle.  The date of the Committee’s
certification pursuant to this subsection (c) shall hereinafter be referred to
as the “Certification Date”.  The Company will notify the Awardee of the
Committee’s certification following the Certification Date (such notice, the
“Determination Notice”).  The Determination Notice shall specify (i) the
Performance Objective, as derived from the Company’s audited financial
statements; and (ii) the extent, if any, to which the Performance Objectives
were satisfied with respect to the Threshold Award, the Target Award and the
Exceptional Award.

 

2.             Change in Control.

 

(a)           Notwithstanding the vesting schedule set forth in Schedule A: if
there is a Change in Control of the Company (as defined below) following the end
of the Performance Cycle, and the Awardee’s Continuous Status as an employee, as
contemplated by Section 4 hereof, shall not have been terminated as of the date
immediately prior to the effective date of such Change in Control, then subject
to attainment during the Performance Cycle described on Schedule A of the
Performance Objectives set forth on Schedule A, and subject to the provisions of
Section 21 of this Award Agreement, any SUA’s representing the Threshold, Target
and the Exceptional Award, which are not already vested shall become vested in
full as of the effective date of such Change in Control.

 

(b)           For the purpose of this Agreement, a “Change in Control” shall
mean (i) the consummation of a reorganization, merger or consolidation or sale
or disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Common Stock of the Company immediately before
the consummation of such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as

 

--------------------------------------------------------------------------------


 

a result of the transaction owns the Company or all or substantially all of the
assets of the Company either directly or indirectly through one or more
subsidiaries); and (B) no person or group (as defined in Section 13(d) or
14(d)(2) of the Securities Exchange Act of 1934) of the Company or the
corporation resulting from the Business Combination) beneficially owns, directly
or indirectly, more than 50% of the then outstanding shares of the common stock
of the corporation resulting from the Business Combination;  (ii) Individuals
who, as of the date of this Agreement, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of the Company, provided, however, that any
individual’s becoming a director after the date of this Agreement whose
election, or nomination for election by the stockholders of the Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board will be considered as though the individual were a member of the
Incumbent Board, but excluding, for this purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or (iii) any person (as defined in Section 13(d) or 14(d)(2) of
the Securities Exchange Act of 1934) shall become at any time or in any manner
the beneficial owner of capital stock of the Company representing more than 50%
of the voting power of the Company.

 

3.             Termination.   Unless terminated earlier under Section 4, 5 or 6
below, an Awardee’s rights under this Award Agreement with respect to the SUAs
issued under this Award Agreement shall terminate at the time such SUAs are
converted into shares of Common Stock.

 

4.             Termination of Awardee’s Continuous Status as an Employee.

 

(a)           Except as otherwise specified in subsection (b) below or as
otherwise specified in Section 5 or 6 below, in the event of termination of
Awardee’s Continuous Status as an employee of the Company, Awardee’s rights
under this Award Agreement in any unvested SUAs shall terminate.  For purposes
of this Award Agreement, an Awardee’s Continuous Status as an employee shall
mean the absence of any interruption or termination of service as an employee. 
Continuous Status as an employee shall not be considered interrupted in the case
of sick leave or leave of absence for which Continuous Status is not considered
interrupted as determined by the Company in its sole discretion.

 

(b)           Subject to: the provisions of Paragraphs 8 and 12 of the Awardee’s
Employment Agreement dated October 8, 2007 with the Company (the “Employment
Agreement”); attainment during the Performance Cycle described on Schedule A of
the Performance Objectives set forth on Schedule A; and the provisions of
Section 21 of this Award Agreement, any SUA’s representing the Threshold Award,
the Target Award and the Exceptional Award, which would otherwise have resulted
in the issuance of shares of the Company’s common stock following the
Certification Date but for: (i) the termination of the Awardee’s employment by
the Company without “Cause” (as defined in the Employment Agreement); or
(ii) termination of the Awardee’s employment for “Good Reason” (as defined in
the Employment Agreement), in any such event following the end of the
Performance Cycle but prior to the date on which such shares would otherwise
have been delivered to the Awardee but for such termination, then such shares
shall be issued to the Awardee notwithstanding such termination of employment.

 

5.             Disability of Awardee.   Notwithstanding the provisions of
Section 4 above, in the event of termination of Awardee’s Continuous Status as
an employee as a result of disability (within the meaning of Section 409A of the
Internal Revenue Code, and hereinafter referred to as “Disability”), the SUAs
which would have vested during the twelve (12) months following the date of such
termination, set out in Schedule A, shall become vested as of the date of such
termination, subject, however, to the provisions of Section 21 of this Award
Agreement.  If Awardee’s Disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
then for the purposes of the preceding sentence the date on which Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave.  The Awardee’s rights in any unvested SUAs that
remain unvested after the application of this Section 5 shall terminate at the
time Awardee ceases to be in Continuous Status as an employee.

 

6.             Death of Awardee.   Notwithstanding the provisions of Section 4
above, in the event of the death of Awardee:

 

2

--------------------------------------------------------------------------------


 

(a)           If the Awardee was, at the time of death, in Continuous Status as
an employee, the SUAs which would have vested during the twelve (12) months
following the date of death of Awardee, set out in Schedule A, shall become
vested as of the date of death.

 

(b)           The Awardee’s rights in any unvested SUAs that remain after the
application of Section 6(a) shall terminate at the time of the Awardee’s death.

 

7.             Value of Unvested SUAs.   In consideration of the award of these
SUAs, Awardee agrees that upon and following termination of Awardee’s Continuous
Status as an employee for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SUAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

 

8.             Conversion of SUAs to shares of Common Stock; Responsibility for
Taxes.

 

(a)           Provided Awardee has satisfied the requirements of
Section 8(b) below, and subject to the provisions of Section 21 below, on the
vesting of any SUAs, such vested SUAs shall be converted into an equivalent
number of shares of Common Stock that will be distributed to Awardee or, in the
event of Awardee’s death, to Awardee’s legal representative, as soon as
practicable.  The distribution to the Awardee, or in the case of the Awardee’s
death, to the Awardee’s legal representative, of shares of Common Stock in
respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

 

(b)           Regardless of any action the Company takes with respect to any or
all income tax (including federal, state and local taxes), social security,
payroll tax or other tax-related withholding (“Tax Related Items”), Awardee
acknowledges that the ultimate liability for all Tax Related Items legally due
by Awardee is and remains Awardee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the SUAs, including the grant of
the SUAs, the vesting of SUAs, the conversion of the SUAs into shares of Common
Stock, the subsequent sale of any shares of Common Stock acquired at vesting and
the receipt of any dividends; and (ii) does not commit to structure the terms of
the grant or any aspect of the SUAs to reduce or eliminate the Awardee’s
liability for Tax Related Items.  Prior to the issuance of shares of Common
Stock upon vesting of SUAs as provided in Section 8(a) above, Awardee shall pay,
or make adequate arrangements satisfactory to the Company, in its sole
discretion, to satisfy all withholding obligations of the Company.  In this
regard, Awardee authorizes the Company to withhold all applicable Tax Related
Items legally payable by Awardee from Awardee’s wages or other cash compensation
payable to Awardee by the Company.  Alternatively, or in addition, if
permissible under applicable law, the Company may, in its sole discretion,
(i) sell or arrange for the sale of shares of Common Stock to be issued to
satisfy the withholding obligation, and/or (ii) withhold in shares of Common
Stock, provided that the Company shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount.  Awardee shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of Awardee’s receipt of SUAs, or the conversion of SUAs to
shares of Common Stock that cannot be satisfied by the means previously
described.  Except where applicable legal or regulatory provisions prohibit, the
standard process for the payment of an Awardee’s Tax Related Items shall be for
the Company to withhold in shares of Common Stock only to the amount of shares
necessary to satisfy the minimum withholding amount.  The Company may refuse to
deliver shares of Common Stock to Awardee if Awardee fails to comply with
Awardee’s obligation in connection with the Tax Related Items as described
herein.

 

(c)           In lieu of issuing fractional shares of Common Stock, on the
vesting of a fraction of a SUA, the Company shall round the shares to the
nearest whole share and any such share which represents a fraction of a SUA will
be included in a subsequent vest date.

 

3

--------------------------------------------------------------------------------


 

(d)           Until the distribution to Awardee of the shares of Common Stock in
respect to the vested SUAs is evidenced by a stock certificate, appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company, or other appropriate means, Awardee shall have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
shares of Common Stock, notwithstanding the vesting of SUAs.  Subject to the
provisions of Section 21 below, the Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SUAs.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date
Awardee is recorded as the owner of the shares of Common Stock, except as
provided in Section 8 of the Plan.

 

(e)           By accepting the Award of SUAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the shares of Common Stock received on account
of vested SUAs at a time when applicable laws or Company policies prohibit a
sale.  This restriction shall apply so long as Awardee is an Employee,
Consultant or outside director of the Company or a Subsidiary of the Company.

 

9.             Non-Transferability of SUAs.   Awardee’s right in the SUAs
awarded under this Award Agreement and any interest therein may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner,
other than by will or by the laws of descent or distribution, prior to the
distribution of the shares of Common Stock in respect of such SUAs.  SUAs shall
not be subject to execution, attachment or other process.

 

10.           Acknowledgment of Nature of Plan and SUAs.   In accepting the
Award, Awardee acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

(b)           the Award of SUAs is voluntary and occasional and does not create
any contractual or other right to receive future awards of SUAs, or benefits in
lieu of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           Awardee’s participation in the Plan is voluntary;

 

(e)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;

 

(f)            if Awardee receives shares of Common Stock, the value of such
shares of Common Stock acquired on vesting of SUAs may increase or decrease in
value;

 

(g)           [Intentionally Omitted].

 

(h)           [Intentionally Omitted].

 

11.           No Employment Right.   Awardee acknowledges that neither the fact
of this Award of SUAs nor any provision of this Award Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon Awardee any right
with respect to employment or continuation of current employment with the
Company, or to employment that is not terminable at will.  Awardee further
acknowledges and agrees that neither the Plan nor this Award of SUAs makes
Awardee’s employment with the Company for any minimum or fixed period, and that
such employment is subject to the mutual consent of Awardee and the Company, and
subject to any written employment agreement that may be in effect from time to
time between the Company and the Awardee, may be terminated by either Awardee or
the Company at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

4

--------------------------------------------------------------------------------


 

12.           Administration.   The authority to manage and control the
operation and administration of this Award Agreement shall be vested in the
Committee (as such term is defined in Section 2 of the Plan), and the Committee
shall have all powers and discretion with respect to this Award Agreement as it
has with respect to the Plan.  Any interpretation of the Award Agreement by the
Committee and any decision made by the Committee with respect to the Award
Agreement shall be final and binding on all parties.

 

13.           Plan Governs.   Notwithstanding anything in this Award Agreement
to the contrary, the terms of this Award Agreement shall be subject to the terms
of the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.           Notices.   Any written notices provided for in this Award
Agreement which are sent by mail shall be deemed received three business days
after mailing, but not later than the date of actual receipt.  Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 

15.           Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to SUAs awarded under the Plan or future
SUAs that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means.  Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.           Acknowledgment.   By Awardee’s acceptance as evidenced below,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement and
the Plan.  Awardee understands and agrees that this Award Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and the Plan, as the latter may be amended from time to time in the Company’s
sole discretion.

 

17.           [Intentionally Omitted]

 

18.           Governing Law.   This Award Agreement shall be governed by the
laws of the State of Delaware, without regard to Delaware laws that might cause
other law to govern under applicable principles of conflicts of law.

 

19.           Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

20.           Complete Award Agreement and Amendment.   This Award Agreement and
the Plan constitute the entire agreement between Awardee and the Company
regarding SUAs.  Any prior agreements, commitments or negotiations concerning
these SUAs are superseded.  This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person. 
Awardee agrees not to rely on any oral information regarding this Award of SUAs
or any written materials not identified in this Section 20.

 

21.           Section 409A.  This Award Agreement is intended to be in
compliance with the provisions of Section 409A of the Internal Revenue Code to
the extent applicable, and the Regulations issued thereunder. Anything in this
Agreement to the contrary notwithstanding, if at the time of the Awardee’s
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
the Company determines that the Awardee is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months

 

5

--------------------------------------------------------------------------------


 

and one day after the Awardee’s separation from service, or (B) the Awardee’s
death.  The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h). To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. Solely for the purposes of Section 409A of the
Code, the share increments issuable on each vesting date on Schedule A shall be
considered a separate payment.   The Company makes no representation or warranty
and shall have no liability to the Awardee or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

6

--------------------------------------------------------------------------------


 

EXECUTED the day and year first above written.

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Ronald J. Lataille

 

 

Chief Financial Officer

 

 

AWARDEE’S ACCEPTANCE:

 

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

R. Jeffrey Bailly

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below, each such award issuable in one-third increments on
the vesting dates set forth below, provided the respective performance objective
is satisfied.

 

The Performance Objective established by the Committee with respect to the
Threshold Performance Award, the Target Performance Award and Exceptional
Performance Award is Adjusted Operating Income** for 2011.

 

 

 

Performance

 

Performance

 

Number of
Shares of
Common

 

Vesting

 

 

 

Objective

 

Cycle

 

Stock

 

*/2013

 

*/2014

 

*/2015

 

a. Threshold Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2011

 

 

 

33.33

%

33.33

%

33.34

%

b. Target Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2011

 

(in addition to (a) above)

 

33.33

%

33.33

%

33.34

%

c. Exceptional Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2011

 

***

(in addition to (a) and (b) above)

 

33.33

%

33.33

%

33.34

%

 

--------------------------------------------------------------------------------

*Vesting:       One-third on March 1, 2013 (subject to the Compensation
Committee’s determination of satisfaction of the referenced performance target
prior to such date)  and an additional one-third of the shares represented
thereby on each of March 1, 2014 and 2015, subject to the same requirement.

 

** Adjusted Operating Income is defined herein as Operating Income on the
Company’s 10-K, excluding (i) non-recurring restructuring charges related to
plant closings and consolidations; and (ii) the impact of acquired or disposed
of operations during such year.

 

***Between Adjusted Operating Income of                  and                 ,
the number of shares of Common Stock to which the Awardee shall be entitled
under the Exceptional Performance Award (in addition to the shares issuable upon
attainment of the Threshold and Target Performance Award) shall range from 0 to
the amount stated under the column entitled “Exceptional” based on straight line
interpolation in increments of one fifth the total number of shares otherwise
issuable for achievement of the Exceptional Award for each full                 
of Adjusted Operating Income in excess of                  (not to
exceed                 ).

 

--------------------------------------------------------------------------------

 